Because the order of protection has expired, this appeal is moot (see Matter of Jamal A. v Valentina V., 46 AD3d 389 [2007]; Wibrowski v Wibrowski, 256 AD2d 172 [1998]). Although respondent maintains that the matter should be reviewed inasmuch as the issuance of the order would have enduring and serious consequences, here, there is an absence of any permanent and significant stigma that might adversely affect respondent in future proceedings (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-714 [1980]; compare Matter of S. Children, 231 AD2d 573 [1996], lv denied 89 NY2d 809 [1997], cert denied 521 US 1125 [1997]).
Were we to reach the merits, we would find that in light of the court’s credibility findings, the determination to issue the order of protection was not against the weight of the evidence (see Matter of F.B. v W.B., 248 AD2d 119 [1998]). Concur — Tom, J.E, Sweeny, Moskowitz, Acosta and Abdus-Salaam, JJ.